                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:12CR339

       vs.
                                                                   ORDER
STACEY KAY POJAR,

                      Defendant.

       The defendant appeared before the court on June 20, 2019 regarding Amended
Petition for Warrant or Summons for Offender Under Supervision [206]. Michael F.
Maloney represented the defendant. Thomas J. Kangior represented the government.
The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Warrant or
Summons for Offender Under Supervision [182]. The government’s oral motion to
dismiss Petition [182] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before Chief Judge John M. Gerrard in Courtroom No. 1, Fourth Floor, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska on August 15,
2019 at 11:00 a.m.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
       The defendant shall be returned to the custody of [state name] state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of
Nebraska is directed to place a detainer with the correctional officer having custody of
the defendant.


       IT IS SO ORDERED.

       DATED this 20th day of June, 2019.

                                          BY THE COURT:

                                          s/ Michael D. Nelson
                                          United States Magistrate Judge
